

116 S4140 IS: Local Food Assistance and Resilient Markets Act of 2020
U.S. Senate
2020-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4140IN THE SENATE OF THE UNITED STATESJuly 1, 2020Mr. Booker introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo provide additional emergency funding for certain nutrition programs.1.Short titleThis Act may be cited as the Local Food Assistance and Resilient Markets Act of 2020 or the Local FARM Act of 2020.2.Definition of SecretaryIn this Act, the term Secretary means the Secretary of Agriculture.3.Specialty crop block grants(a)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means—(A)an emergency feeding organization (as defined in section 201A of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7501)); and(B)a local or regional food enterprise, including a farmers market, a food hub, an agricultural cooperative, a producer association, a nonprofit organization, and a for-profit entity focused primarily on marketing locally grown food.(2)ProgramThe term program means the specialty crop block grant program established under section 101 of the Specialty Crops Competitiveness Act of 2004 (7 U.S.C. 1621 note; Public Law 108–465). (b)Grants(1)In generalThe Secretary shall provide grants to States under the program to award as subgrants to eligible entities to procure and distribute specialty crops to needy persons at zero cost to those persons.(2)Distribution requirementOf the grant amount provided to a State under paragraph (1), a State shall use 50 percent to award subgrants to eligible entities that purchase specialty crops—(A)from small, beginning, and socially disadvantaged farmers or ranchers (as defined in section 355(e) of the Consolidated Farm and Rural Development Act (7 U.S.C. 2003(e))); and (B)that would otherwise be sold through direct-to-consumer, direct-to-institution, direct-to-retail, or direct-to-restaurant marketing channels, including local and regional food enterprises such as food hubs, agricultural cooperatives, and producer associations.(c)Use of fundsAn eligible entity receiving a subgrant under subsection (b)(1)—(1)shall use not less than 50 percent of the subgrant funds for specialty crop purchases; and(2)may use the remaining subgrant funds for transportation, storage, overhead, and investment in cold storage infrastructure. (d)Funding(1)In generalThere is appropriated to the Secretary, out of funds of the Treasury not otherwise appropriated, $1,000,000,000 to carry out this section, to remain available until expended.(2)Emergency designation(A)In generalThe amounts provided by this subsection are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(B)Designation in SenateIn the Senate, this subsection is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018. 4.Online supplemental nutrition assistance program(a)Definition of programIn this section, the term program means the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.). (b)Grants(1)In generalNot later than August 15, 2020, the Secretary, acting through the Administrator of the Food and Nutrition Service, shall distribute grants to State agencies that administer the program in the State to develop tools and provide technical assistance—(A)to increase the quantity of retailers that accept and redeem program benefits online; and(B)to expand the capacity of retailers to accept and redeem program benefits online. (2)Priority for use of fundsIn using a grant received under paragraph (1), a State agency shall give priority, and use not less than 25 percent of the grant funds, to assist—(A)farmers markets, food hubs, agricultural and consumer cooperatives, producer associations, nonprofit organizations, and for-profit entities focused primarily on marketing locally grown food; and(B)retailers in food deserts that sold less than $500,000 in food products in the preceding year. (3)Maximum amountThe amount of a grant distributed under paragraph (1) shall not exceed $2,500,000.(c)Funding(1)In generalThere is appropriated to the Secretary, out of amounts in the Treasury not otherwise appropriated, $100,000,000 to carry out subsection (b), to remain available until expended.(2)Emergency designation(A)In generalThe amounts provided by this subsection are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(B)Designation in SenateIn the Senate, this subsection is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018.5.Temporary modifications to matching requirements under certain nutrition programs(a)Access to local foods: Farm to School programSection 18(g)(4) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769(g)(4)) is amended—(1)in subparagraph (A), by striking The Federal and inserting Subject to subparagraph (C), the Federal;(2)in subparagraph (B), by striking As a condition and inserting Subject to subparagraph (C), as a condition; and(3)by adding at the end the following:(C)Temporary waiver(i)Definition of covered periodIn this subparagraph, the term covered period means the period beginning on the date of enactment of the Local FARM Act of 2020 and ending on the last day of the second fiscal year beginning after that date of enactment. (ii)Temporary waiverDuring the covered period, the Federal share of costs for a project funded through a grant awarded under this subsection shall equal 100 percent of the total cost of the project..(b)Gus Schumacher Nutrition Incentive ProgramSection 4405(b)(1)(C) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 7517(b)(1)(C)) is amended—(1)by striking Except as provided in subparagraph (D)(iii) and inserting the following:(i)In generalExcept as provided in clause (ii) and subparagraph (D)(iii); and(2)by adding at the end the following:(ii)Temporary reduction(I)Definition of covered periodIn this clause, the term covered period means the period beginning on the date of enactment of the Local FARM Act of 2020 and ending on the last day of the second fiscal year beginning after that date of enactment. (II)Temporary reductionDuring the covered period, the Federal share of the cost of carrying out an activity under this subsection shall not exceed 75 percent of the total cost of the activity..(c)Community food projectsSection 25(e) of the Food and Nutrition Act of 2008 (7 U.S.C. 2034(e)) is amended—(1)in paragraph (1), by striking The Federal and inserting Subject to paragraph (4), the Federal; and(2)by adding at the end the following:(4)Temporary waiver(A)Definition of covered periodIn this paragraph, the term covered period means the period beginning on the date of enactment of the Local FARM Act of 2020 and ending on the last day of the second fiscal year beginning after that date of enactment. (B)Temporary reductionDuring the covered period, the Federal share of the cost of establishing or carrying out a community food project under subsection (b) shall equal 100 percent of the total cost of the project..6.Local Agriculture Market Program; Beginning Farmer and Rancher Development Grant Program(a)Local Agriculture Market Program(1)In generalThere is appropriated for the Department of Agriculture, out of amounts in the Treasury not otherwise appropriated, $500,000,000 for fiscal year 2020, to remain available until expended, to carry out the Local Agriculture Market Program established under section 210A of the Agricultural Marketing Act of 1946 (7 U.S.C. 1627c).(2)Reservations of amountsOf the amount made available under paragraph (1)—(A)$100,000,000 shall be used to provide grants under the program described in that paragraph to recipients of grants under that program that were awarded before the date of enactment of this Act for projects to respond to the COVID–19 pandemic;(B)$100,000,000 shall be used to provide grants under the program described in that paragraph to organizations that serve socially disadvantaged farmers or ranchers (as defined in section 355(e) of the Consolidated Farm and Rural Development Act (7 U.S.C. 2003(e))); (C)$25,000,000 shall be used for grants under paragraph (5) of section 210A(d) of the Agricultural Marketing Act of 1946 (7 U.S.C. 1627c(d)) to carry out market rebuilding projects authorized under paragraph (2)(K) of that section; and(D)$25,000,000 shall be used for grants under paragraph (6) of that section to carry out those market rebuilding projects.(3)Market rebuilding projectsSection 210A(d)(2) of the Agricultural Marketing Act of 1946 (7 U.S.C. 1627c(d)(2)) is amended—(A)in subparagraph (I), by striking or at the end;(B)in subparagraph (J)(ii), by striking the period at the end and inserting ; or; and(C)by adding at the end the following:(K)to rebuild a market for a value-added agricultural product that has been impacted by COVID–19 during the period beginning on the date of enactment of this subparagraph and ending on the last day of the second fiscal year beginning after that date of enactment..(4)Payments for COVID–19 lossesSection 210A(d) of the Agricultural Marketing Act of 1946 (7 U.S.C. 1627c(d)) is amended by adding at the end the following: (7)Payments for COVID–19 losses(A)In generalThe Secretary may make payments to entities eligible to receive a grant under paragraph (5) or (6) that submit to the Secretary an application at such time, in such manner, and containing—(i)a description of how the business of the applicant has been impacted by COVID–19;(ii)a narrative explaining how the applicant proposes to use those payments to expand the capacity of the sales of the applicant to properly package and sell agricultural products to consumers; and(iii)such other information as the Secretary may require.(B)Applicability of limitationsA payment under this paragraph shall not be subject to the limitations specified in subparagraphs (D) and (E) of paragraph (5) or (6), as applicable..(b)Waiver of matching funds requirements(1)Definition of covered periodIn this subsection, the term covered period means the period beginning on the date of enactment of this Act and ending on the last day of the second fiscal year beginning after that date of enactment.(2)Value-added producer grantsSubparagraph (E) of section 210A(d)(5) of the Agricultural Marketing Act of 1946 (7 U.S.C. 1627c(d)(5)) shall not apply to a grant awarded under that section during the covered period.(3)Farmers' markets and local food promotion programSubparagraph (E) of section 210A(d)(6) of the Agricultural Marketing Act of 1946 (7 U.S.C. 1627c(d)(6)) shall not apply to a grant awarded under that section during the covered period.(4)Regional partnershipsParagraph (4) of section 210A(e) of the Agricultural Marketing Act of 1946 (7 U.S.C. 1627c(e)) shall not apply to a grant awarded under that section during the covered period.(5)Beginning farmer and rancher development grant programParagraph (5) of section 2501(d) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(d)) shall not apply to a grant awarded under that section during the covered period.7.Farm microloansSection 313(c) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1943(c)) is amended—(1)in paragraph (2), by striking $50,000 and inserting $100,000; and(2)by adding at the end the following:(5)COVID–19 response(A)DefinitionsIn this paragraph:(i)Covered microloanThe term covered microloan means a direct or guaranteed microloan under this subsection—(I)that is outstanding as of the date of enactment of this paragraph; or(II)that is made or guaranteed by the Secretary during the covered period.(ii)Covered periodThe term covered period means the period beginning on the date of enactment of this paragraph and ending on the last day of the second fiscal year beginning after the date on which the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19 is lifted.(B)Exemptions(i)Prohibition of loans for borrowers that have received debt forgivenessNotwithstanding section 373(b)(1), a borrower shall not be ineligible to receive a covered microloan because the borrower has received debt forgiveness described in subparagraph (A) or (B) of that section.(ii)Prohibition on delinquent borrowers obtaining loansNotwithstanding section 373(a) or any other provision of law, a borrower shall not be ineligible to receive a covered microloan because the borrower is delinquent on any loan made or guaranteed under this title or any other Federal law.(iii)Requirement to be unable to obtain credit elsewhereNotwithstanding sections 302(a)(1)(D), 311(a)(1)(D), and 333(1)(A), a borrower shall not be required to demonstrate an inability to obtain sufficient credit elsewhere to be eligible to receive a covered microloan.(iv)Citizenship requirementNotwithstanding sections 302(a)(1)(A) and 311(a)(1)(A), a borrower shall not be required to be a citizen of the United States to receive a covered microloan.(v)Acceptable credit history requirementNotwithstanding any other provision of this title, a borrower shall not be ineligible to receive a covered microloan because the borrower has a lack of an acceptable credit history.(C)Extension of terms; interest assistance(i)Extension of termsThe Secretary shall extend the term of a covered microloan for a period of 10 years at an interest rate of—(I)1 percent or less; or(II)in the case of guaranteed covered microloan under clause (ii), zero percent.(ii)Interest assistance for guaranteed microloans(I)In generalThe Secretary shall enter into contracts under section 351 to reduce the interest rate paid by a borrower on a guaranteed covered microloan to zero percent for the remaining term of the guaranteed covered microloan. (II)Exemption of requirement to be unable to obtain credit elsewhereNotwithstanding section 351(b)(1)(A), a borrower shall not be required to demonstrate an inability to obtain sufficient credit elsewhere to be eligible for an interest rate reduction described in subclause (I).(D)Direct appropriationThere is appropriated for the Department of Agriculture, out of amounts in the Treasury not otherwise appropriated, $350,000,000 for each fiscal year during the covered period to make and guarantee microloans under this subsection. (6)PriorityIn making and guaranteeing microloans under this subsection, the Secretary shall give priority to—(A)beginning farmers or ranchers;(B)socially disadvantaged farmers or ranchers (as defined in section 355(e)); and (C)owners or operators of niche or nontraditional farm operations, as defined by the Secretary..